DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 14 January 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Kajimoto et al. (JP 4171743 B2).
[AltContent: ][AltContent: textbox (Groove)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Upper and lower occlusal profiles)][AltContent: textbox (Device)][AltContent: arrow][AltContent: textbox (Patient-specific tray)][AltContent: arrow]
    PNG
    media_image1.png
    700
    464
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Lower teeth)][AltContent: arrow][AltContent: textbox (Upper teeth)][AltContent: arrow][AltContent: textbox (Device)]
    PNG
    media_image2.png
    376
    433
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Patient-specific tray)][AltContent: arrow][AltContent: textbox (Groove)][AltContent: ][AltContent: ][AltContent: textbox (Upper and lower occlusal profiles)][AltContent: arrow][AltContent: textbox (Device)][AltContent: arrow][AltContent: textbox (Vibrational source)]
    PNG
    media_image3.png
    635
    457
    media_image3.png
    Greyscale

Regarding claim 3, Kajimoto et al. discloses a device for accelerating tooth movement during an orthodontic treatment, including:
a patient-specific tray (1) configured to receive vibrational force from a vibrational source (4) and placed in an occlusion position between a patient’s upper and lower teeth (see annotated Fig. 1-3 and [0015-0016]), and further configured to selectively transmit and distribute a vibrational stimulation associated with the vibrational force to teeth that are intended to be stimulated ([0003] and line 173 of [0014] – the vibrator 4 can be placed in a predetermined position on the inner side of the peripheral side G4 of the device);
the patient-specific tray (1) is configured to have the patient’s upper and lower occlusal profiles (see surfaces 2a and 2b in Fig. 1 and 3 above) in their occlusal positions engraved onto the patient-specific tray surfaces, to thereby ensure contacts of the upper and lower teeth to the patient-specific tray when the patient’s teeth are aligned to the occlusal profiles (see annotated Fig. 1-3 above); wherein
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Having one or more grooves to allow adjusting intensity of the vibrational stimulation by adding or subtracting layers of materials to bottom surfaces of the grooves is not found in the prior art of Kajimoto.
Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. 
Regarding 102 rejection of claim 3, applicant argues that the prior art of Kajimoto does not include tooth movement, nor grooves.
The Office disagrees, the device of Kajimoto includes a tray including the occlusal profile of the patient teeth engraved on the tray forming a groove, as shown in the Fig. 1 and 3 above. Taking in consideration that a definition of a groove is a “long narrow channel or depression” (see https://www.merriam-webster.com/dictionary/groove), it is understood that Kajimoto’s shows a long narrow channel or depression in the form of the engraved teeth of the patient, that complies with the claimed description and with the plane definition of the word “groove”. Therefore, it is understood that for at least the reasons given above the rejection is proper and will be maintained. 
The applicant argues that the device of Kajimoto’s is for an ultrasonic therapy to be applied to an implant, and not for accelerating tooth movement as claimed. However, even when the primary intended use of the device in Kajimoto is for applying ultrasonic therapy on an implant, Kajimoto also discloses that another effect of using the apparatus is for a “dynamic period during orthodontic treatment and shortening of maintenance period” (see page 6, lines 38-39, effect #8). It is understood by that disclosure that the device can be used for orthodontic treatments in a movement/dynamic of tooth period in order to reduce/shortening the treatment. Therefore, it is understood that the device of Kajimoto can also be used for accelerating tooth movement. 
The Office stands by the original rejection due to the structural elements of the device claimed are found in Kajimoto, for that reason it is understood that the rejection is proper. Second, due to Kajimoto discloses that the device can be used for orthodontic applications, shows that the device is not limited for only bone promotion with an implant. 
Therefore, the rejection are considered proper and will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772